Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement


1.	The references disclosed within the information disclosure statement (IDS) submitted on August 14, 2020, has been considered and initialed by the Examiner. 


Claim Rejections – 35 USC § 102(a)(1)

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-4 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (U.S. 2014/0045060).
	Park discloses a carbonaceous substrate and a metal/metalloid nanostructure disposed on the substrate (claim 1 of Park), as in claims 1-2.

	Concerning claim 4, Park discloses a coating layer including a metal oxide that may be formed on the substrate and/or the nanostructure (paragraph 29).
Concerning claim 11, Park discloses a carbonaceous substrate and a metal/metalloid nanostructure disposed on the substrate (claim 1 of Park) where the carbonaceous active material may comprise at least one selected from the group consisting of carbon fiber, but is not limited thereto, and may be any carbonaceous substrate available in the art.

Claim Rejections – 35 USC § 103(a)

4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 5-10 and 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al (U.S. 2014/0045060).
	Park is taken as above.  Park does not explicitly disclose the ratio of the thickness of the oxide layer to the thickness of the metalloid element layer; however, thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04, as in claim 5.
	Concerning claim 6, Park discloses a metal oxide, which may include nickel (paragraph 31).

Concerning claim 8, Park discloses a coating layer including a metal oxide that may be formed on the substrate and/or the nanostructure (paragraph 29).  Park does not explicitly disclose the ratio of the thickness of the oxide layer to the thickness of the metalloid element layer; however, thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04.  Park does not appear to explicitly teach the refractive index of the layers, however substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the laminated sheet is carried out using material and process conditions (lamination) which are substantially identical to those disclosed by applicants. Therefore the laminated sheet discussed above would be expected to meet the claimed refractive index.

Concerning claim 10, the carbonaceous active material may comprise at least one selected from the group consisting of carbon fiber, but is not limited thereto, and may be any carbonaceous substrate available in the art (paragraph 54).
Concerning claim 12, Park discloses a coating layer including a metal oxide that may be formed on the substrate and/or the nanostructure (paragraph 29).  Park does not explicitly disclose the ratio of the thickness of the oxide layer to the thickness of the metalloid element layer; however, thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04.  Park does not appear to explicitly teach the refractive index of the layers, however substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the laminated sheet is carried out using material and process conditions (lamination) which are substantially identical to those disclosed by applicants. Therefore 
Concerning claims 13-14, Park discloses a coating layer including a metal oxide that may be formed on the substrate and/or the nanostructure (paragraph 29).  Park does not explicitly disclose the ratio of the thickness of the oxide layer to the thickness of the metalloid element layer; however, thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04.  Park does not appear to explicitly teach the refractive index of the layers, however substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the laminated sheet is carried out using material and process conditions (lamination) which are substantially identical to those disclosed by applicants. Therefore the laminated sheet discussed above would be expected to meet the claimed refractive index.  Park discloses the carbonaceous active material may comprise at least one selected from the group consisting of carbon fiber, but is not limited thereto, and may be any carbonaceous substrate available in the art (paragraph 54).
Concerning claim 15, the carbonaceous active material may comprise at least one selected from the group consisting of carbon fiber, but is not limited thereto, and may be any carbonaceous substrate available in the art (paragraph 54) which includes polyethylene (plastic, paragraph 69).

	

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781